FILED
                             NOT FOR PUBLICATION                             JUL 10 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SISTER MARTINI SUTEDJA,                           No. 09-71645

               Petitioner,                        Agency No. A099-735-991

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Sister Martini Sutedja, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, and we review de novo the

agency’s legal determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Sutedja concedes that her experiences as an ethnic Chinese Christian woman

do not rise to the level of persecution, but she contends they establish a well-

founded fear under a disfavored group analysis. We disagree. Even under a

disfavored group analysis, the record does not compel the conclusion that Sutedja

has established a well-founded fear of persecution, because she has not established

sufficient individualized risk of harm. See Halim v. Holder, 590 F.3d 971, 977-80

(9th Cir. 2009); cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004).

Accordingly, Sutedja’s asylum claim fails.

      Finally, because Sutedja failed to meet the lower burden of proof for asylum,

her claim for withholding of removal necessarily fails. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                        2                                          09-71645